Thomas Clarke plaint. agt Nathanael Byfeild Éxecr to the last will and testamt of Capt Thomas Clarke deced Defendt in an action of the case for refuseing to pay unto the plaint, the Son of sd Capt Clarke the Summe of one thousand pound due unto him by promiss upon marriage wch Hannah Fordum now wife of the plaint. . . . The Jury . . . found for the Defendt costs of Court: The Jury being sent forth a. 2d time upon this action and that which follows, they returnd the papers,informeing the Court that both parties came to them and declared they had agreed.